Citation Nr: 0636169	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-19 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1958 to 
May 1965.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In his substantive appeal, the veteran indicated that he 
desired a hearing at the Central Office in Washington, D.C.  
A July 2004 VA Form 119 (Point of Contact) indicates the 
veteran requested that a videoconference hearing be scheduled 
instead.   A later July 2004 VA Form 119 records the veteran 
as stating that he would not be able to attend a 
videoconference hearing due to his health.  In October 2006, 
the VA notified the veteran that a Central Office hearing had 
been scheduled.  In November 2006, the veteran notified VA 
that he was unable to attend that hearing due to his health.  
Accordingly, the Board will proceed without further delay.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

To support his claim for service connection for PTSD, the 
veteran has identified three stressors.  The RO sought 
verification of two of the stressors.  In a September 2004 
decision, this Board remanded the veteran's appeal to the RO 
via the AMC for the specific purpose of verifying that third 
claimed stressor, that is, that there were multiple rocket 
and mortar attacks on the Ton Son Nhut Air Base during the 
five months that the veteran was stationed there.  The claims 
file contains nothing to indicate that any attempt was made 
to verify that particular claimed stressor.  If remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to insure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998) (a remand by the Board confers 
on the appellant, as a matter of law, a right to compliance 
with the remand instructions).  Since the development sought 
by the Board in this case has not been properly completed, 
another remand is now required.  38 C.F.R. § 19.9 (2006) (if 
any action is essential for a proper appellate decision, a 
Veterans Law Judge shall remand the case to the agency of 
original jurisdiction, specifying the action to be 
undertaken).  

Accordingly, the case is REMANDED to the RO via the AMC, 
Washington, D.C., for the following action:

1. Attempt to verify the claimed stressor 
that Ton Son Nhut Air Base was subject to 
rocket and mortar attack during the five-
month period (September 1964 to 
January 1965) that the veteran was there.  
This could include contacting the U.S. 
Army and Joint Services Records Research 
Center (JSRRC) for any available 
information that might corroborate the 
claimed stressor.  If the JSRRC is not 
contacted, the reasons for that decision 
should be documented in the claims folder.  

2.  If, and only if, the claimed stressor 
is corroborated, schedule the veteran for 
a C&P examination to ascertain the nature 
of all psychiatric disabilities present 
and the proper diagnoses thereof, 
specifically to include whether PTSD is 
present.  Appropriate psychological 
testing should be done.  If PTSD is 
diagnosed, the examiner should indicate 
whether the veteran's PTSD was caused or 
aggravated by his service, and he or she 
must specify for the record the 
stressor(s) relied upon to support the 
diagnosis and conclusion.  The report of 
examination should include the complete 
rationale for all opinions expressed.  The 
claims file must be made available to the 
examiner for review.  

3. Thereafter, readjudicate the claim.  If 
any sought benefit is denied, issue the 
veteran a supplemental statement of the 
case.  After he has been given an 
opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review.  

The veteran is hereby notified that if an examination is 
scheduled, it is his  responsibility to report for the 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2006).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



